Citation Nr: 0833893	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-01 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 VA Vocational Rehabilitation and 
Employment decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  Service connection is in effect for the veteran's 
thoracolumbar spine degenerative disc disease at L4-5 with 
diffuse spondylosis and bilateral degenerative arthritic 
changes of the 1st metatarsophalangeal joint, rated 10 
percent disabling; status post left shoulder impact injury 
with residual limited motion, rated 10 percent disabling; 
recurrent bilateral tinnitus, rated 10 percent disabling; and 
bilateral pes planus, right hallux valgus and posterior heel 
spur, left hallux valgus and posterior heel spur, seasonal 
allergic rhinitis, hiatal hernia and gastroesophageal reflux 
disease, and fibroid epithelia polyp, all rated as 
noncompensably disabling; his combined rating is 30 percent.

2.  The veteran's nonservice-connected disabilities include 
left hip pain, left inguinal ligament pain, residuals of 
malaria, and stomach pain, spleen area, left side.  

3.  The veteran has a Bachelor's degree in Health Science.

4.  The veteran served as a Special Forces Medic during 
service.

5.  The veteran's educational background and work experience 
have adequately prepared him for an occupation consistent 
with his abilities, aptitudes, and interests.


CONCLUSION OF LAW

The criteria for establishing entitlement to vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3100, 3101, 3102, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R.      §§ 21.35, 21.40, 21.51, 21.52 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  This made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
31).

A veteran is entitled to a rehabilitation program under 
Chapter 31 if, in part, he 
has a service-connected disability rated at 20 percent or 
more that was incurred 
or aggravated in service on or after September 16, 1940, and 
is determined by 
VA to be in need of rehabilitation because of an employment 
handicap.  38 C.F.R. 
§ 21.40(a)(1), (b).

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 C.F.R. § 21.51(b).  The term "impairment" 
is defined as restrictions on employability caused by service 
and nonservice-connected disabilities, deficiencies in 
education and training, negative attitudes toward the 
disabled, and other pertinent factors.  38 C.F.R. § 
21.51(c)(1).  The service connected disability must 
materially contribute to the impairment; therefore, its 
effects must be identifiable, measurable, or observable.  38 
C.F.R. § 21.51(c)(2).  The term "nonservice-connected 
disability" includes all physical and mental disabilities 
which have not been found to be service-connected by VA, 
including alcoholism and drug abuse.  38 C.F.R. § 
21.51(c)(3).   

An "employment handicap" which entitles the veteran to 
assistance exists when all of the following conditions are 
met:  (i) the veteran has an impairment of employability; 
this includes veterans who are qualified for suitable 
employment, but do not obtain or retain such employment for 
reasons not within their control; (ii) the veteran's service-
connected disability materially contributes to the impairment 
of employability; and (iii) the veteran has not overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes, and interests.  38 C.F.R. § 
21.51(f)(1).  

An "employment handicap" does not exist when any one of the 
following conditions is present:  (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. § 
21.51(f)(2).  Under the provisions of 38 C.F.R. § 21.51(g), 
if a veteran is not found to have an employment handicap, a 
separate determination of his or her eligibility for 
employment assistance must be made under § 21.47.

A separate determination addressing whether a "serious 
employment handicap" exists shall be made in each case in 
which an employment handicap is found.  38 C.F.R. § 21.52(a).  
A "serious employment handicap" is a significant impairment 
of a veteran's ability to prepare for, obtain or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.52(b).  

"[T]he Secretary is given broad authority to make awards and 
determine the scope of services and assistance" concerning 
Chapter 31 vocational rehabilitation benefits. See Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996) (providing that such 
determinations are only set aside in cases found to be 
arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law).

Service connection is in effect for thoracolumbar spine 
degenerative disc disease at L4-5 with diffuse spondylosis 
and bilateral degenerative arthritic changes of the 1st 
metatarsophalangeal joint, rated 10 percent disabling; status 
post left shoulder impact injury with residual limited 
motion, rated 10 percent disabling; recurrent bilateral 
tinnitus, rated 10 percent disabling; and bilateral pes 
planus, right hallux valgus and posterior heel spur, left 
hallux valgus and posterior heel spur, seasonal allergic 
rhinitis, hiatal hernia and gastroesophageal reflux disease, 
and fibroid epithelia polyp, all rated as noncompensably 
disabling.  The combined rating is 30 percent.  The veteran's 
nonservice-connected disabilities include left hip pain, left 
inguinal ligament pain, residuals of malaria, and stomach 
pain, spleen area, left side.  

In March 2005, the veteran filed an application for VA 
Vocational and Rehabilitation benefits.  The goal he wanted 
Vocational Rehabilitation to help him reach was suitable 
employment within the scope of his previous experience and 
current disability.    

A VA Counseling Record-Narrative Report dated in May 2005 
noted that the veteran had an impairment of employability, 
that his service connected disability materially contributed 
to this impairment of employability, that he had overcome the 
effects of the impairment of employability, and that he did 
not have an employment handicap.  R.D., the counseling 
psychologist, reported that the veteran indicated that he was 
interested in attending school to prepare for employment to 
become a Physician Assistant.  The veteran was currently 
unemployed and had been so since his retirement from service 
in December 2004.  He had forgone employment to utilize his 
Chapter 30 benefits to attend Duke University's Physician 
Assistant Program.  During service, the veteran served as a 
combat medic [Special Forces Medic].  He had over 10 years of 
medical experience.  In 2002, he completed and was awarded a 
Bachelors degree in Health Science.  He graduated first in 
his class with a GPA of 4.0.  He began attending Duke 
University in the Fall 2004 semester working toward becoming 
a Physician Assistant.  R.D. noted that the veteran presented 
no issues that would contribute to finding him with a serious 
employment handicap.  With regards to functional vocational 
limitations, R.D. maintained that the veteran should avoid 
occupations that require he engage in stooping, reaching, or 
turning on a continuous basis.  He should also avoid heavy 
lifting and carrying.  R.D. reported that the veteran 
participated in the administration of a Differential Aptitude 
Test and Career Assessment Inventory.  On his interest 
inventory, he indicated his strongest interests were 
investigative.  His expressed interest was in becoming a 
Physician Assistant which was seen as consistent with his 
assessment.  No vocational exploration was presented. 

R.D. concluded that the veteran's circumstances and 
conditions had shown that he had an impairment of employment; 
however, he had overcome the effects of the impairment of 
employability through education that qualified him for 
suitable employment.  His medical experience coupled with his 
degree provided the veteran with the needed skills to obtain 
and maintain suitable employment.  R.D. maintained that both 
of these attributes demonstrated his pattern of abilities, 
aptitudes, and interests.  His current training/education in 
the medical field was adequate for him to compete for 
suitable employment in today's job market.  The veteran, 
however, had chosen not to pursue employment opting to 
utilize his Chapter 30 benefits.  R.D. noted that the veteran 
had not looked for nor applied for any employment since his 
retirement.  R.D. maintained that after reviewing all of the 
information, he found that no employment handicap existed and 
the veteran was not entitled to Vocational Rehabilitation 
Services at the current time.  
 
According to several statements of record, the veteran 
contends that his interests lie in becoming a Physician 
Assistant, which requires additional training; therefore, he 
has an employment handicap.  Thus, he was entitled to 
vocational rehabilitation.

The counseling psychologist found that the veteran had an 
impairment of employability and his service connected 
disabilities materially contributed to this impairment of 
employability, but he had overcome the effects of the 
impairment of employability.  Therefore, the veteran does not 
have an employment handicap.  The skills that the veteran 
developed during service as a Special Forces Medic and his 
education, through attainment of a Bachelors degree in Health 
Sciences, are adequate to secure and maintain suitable entry 
level employment in his chosen area of the field of medicine.  
The purpose of the Chapter 31 vocational rehabilitation 
program is to provide the assistance necessary to enable 
veterans to obtain and maintain suitable employment.  There 
is no evidence of record to show that he is unable to obtain 
employment consistent with his abilities, aptitudes, and 
interests based on his existing education and experience.  
The course of vocational rehabilitation that he seeks is 
unnecessary to make him able to obtain or retain employment 
consistent with his abilities, aptitudes, and interests.  
While additional training would certainly improve his chances 
of obtaining his ideal employment (as a Physician Assistant), 
the primary purpose of VA's vocational rehabilitation program 
is suitable employment, and where a veteran's pattern of 
abilities, aptitudes, and interests is consistent with his 
qualifications for suitable employment, training may not be 
approved under the Chapter 31 program.  As noted above, an 
employment handicap does not exist where the veteran is 
qualified for suitable employment, but does not obtain or 
retain such employment for reasons within their control.  
Here, the veteran has not looked for employment based on his 
current qualifications and has instead chosen to utilize his 
Chapter 30 benefits in pursuit of further training to become 
a Physician Assistant  Thus, his unemployment is due to 
circumstances within his control.  Therefore, he does not 
qualify for Vocational Rehabilitation Services.

Also, since the veteran is currently ineligible under Chapter 
31 because he does not have an employment handicap, and has 
never before participated in a vocational rehabilitation 
program under Chapter 31 or under the Rehabilitation Act of 
1973, a separate determination of his eligibility for 
employment assistance need not be made under 38 C.F.R. 
§ 21.47.  38 C.F.R. § 21.47(c).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


